Name: Commission Implementing Regulation (EU) NoÃ 1020/2011 of 14Ã October 2011 amending Implementing Regulation (EU) NoÃ 543/2011 as regards the maximum amount of support for markets withdrawals for nectarines and peaches
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy
 Date Published: nan

 15.10.2011 EN Official Journal of the European Union L 270/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1020/2011 of 14 October 2011 amending Implementing Regulation (EU) No 543/2011 as regards the maximum amount of support for markets withdrawals for nectarines and peaches THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103h in conjunction with Article 4 thereof, Whereas: (1) Regulation (EC) No 1234/2007 and Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2) provide for rules on the application of crisis management and prevention measures in respect of fruit and vegetables, production of which is highly unpredictable. (2) Surplus of fruit and vegetables on the market may occur and can significantly disturb the market. In this case, crisis management and prevention measures can include market withdrawals as referred to in Article 103c(2)(a) of Regulation (EC) No 1234/2007 and in Article 75 of Implementing Regulation (EU) No 543/2011 to stabilise producer prices. (3) In accordance with Article 79(1) of Implementing Regulation (EU) No 543/2011, Annex XI to that Regulation sets out the maximum amounts of support for market withdrawals for the products referred thereto. Those amounts have to be fixed so as to avoid that withdrawals become a permanent alternative outlet for products compared to placing them on the market and to ensure at the same time that withdrawals remain an effective instrument for crisis prevention and management. (4) In the light of the prevailing market situation for peaches and nectarines and in order to mitigate the impact of a sudden drop in prices this summer, the maximum amounts of support for market withdrawals for peaches and nectarines should be adjusted. (5) Implementing Regulation (EU) No 543/2011 should therefore be amended accordingly. (6) It is appropriate to apply the new amounts of support as from 19 July 2011 onwards, the date around which the significance of the drop in prices for peaches and nectarines became apparent. This Regulation should therefore enter into force on the day of its publication. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Annex XI to Implementing Regulation (EU) No 543/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 19 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. ANNEX ANNEX XI Maximum amounts of support for market withdrawals as referred to in Article 79(1) (EUR/100 kg) Product Maximum support Cauliflowers 10,52 Tomatoes 7,25 Apples 13,22 Grapes 12,03 Apricots 21,26 Nectarines 26,90 Peaches 26,90 Pears 12,59 Aubergines 5,96 Melons 6,00 Watermelons 6,00 Oranges 21,00 Mandarins 19,50 Clementines 19,50 Satsumas 19,50 Lemons 19,50